SHIVERS, Chief Judge.
After repeated violations of probation and community control, Nesmith received a sentence departing from the guidelines. The trial judge wrote he departed from the guidelines “[b]ased on the Defendant’s pri- or criminal record, and his violation of probation and community control....” Since Nesmith’s prior record was scored on the scoresheet, and since a departure sentence for multiple prior violations of probation or community control is limited to the one-cell increase authorized by Florida Rule of Criminal Procedure 3.701(d)(14), we vacate the departure sentence. See Maxwell v. State, 576 So.2d 367 (Fla. 1st DCA 1991). We remand for resentencing within the guidelines range one-cell increase authorized by Rule 3.701(d)(14).
JOANOS and ZEHMER, JJ., concur.